 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
   PIPERHILL LIMITED, an Isle of Man              CASE NO. 8:18-cv-00149 AG-JEM
10 Company,
                                                  ORDER OF DISMISSAL
11                  Plaintiff,                    PURSUANT TO RULE 41(a) OF
                                                  THE FEDERAL RULES OF CIVIL
12            vs.                                 PROCEDURE
13 AMBERHILL CUSTOM ESTATES, a
   California Limited Liability Company,
14
15              Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
28
     111770289.1
                                              1
       ORDER OF DISMISSAL PURSUANT TO RULE 41(a) OF THE FEDERAL RULES OF CIVIL PROCEDURE
1             Pursuant to the parties’ Stipulation of Dismissal Pursuant to Rule 41(a)(1) of
2 the Federal Rules of Civil Procedure, this action shall be dismissed with prejudice as
3 to all claims, causes of action, and parties. Each party is to bear its own attorney’s
4 fees and costs.
5
6 IT IS SO ORDERED.
7
8 Date: January 9, 2019                       ____________________________________
                                                      Hon. Andrew J. Guilford
9
                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     111770289.1
                                                 2
       ORDER OF DISMISSAL PURSUANT TO RULE 41(a) OF THE FEDERAL RULES OF CIVIL PROCEDURE
